DETAILED ACTION
This is in response to communication filed on 5/10/2022.
Status of Claims
Claims 1 – 21 are pending, of which claims 1, 8, and 15 are in independent form.

Drawings
In light of applicant’s amendments to the drawings, the examiner withdraws the previous objections to the drawings.

Specification
In light of applicant’s amendments to the drawings, the examiner withdraws the previous objections to the specification.

Claim Rejections - 35 USC § 112
In light of applicant’s amendments to the claims, the examiner withdraws the previous rejections to the claims under 35 USC 112.

Claim Objections
In light of applicant’s amendments to the claims, the examiner withdraws the previous objection to the claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al., U.S. Patent 7,634,650 (hereinafter referred to as Shah).

Referring to claim 1, Shah discloses “A data processing (DP) accelerator” (column 2 lines 26 - 35 resource virtualization switch includes hardware resources, which include cryptographic accelerator resources), “comprising: one or more statically partitioned resources” (column 2 lines 26 – 35 include hardware resources.  Column 10 line 66 - column 11 line 11 and Fig. 7 shows multiple servers mapped to shared resource virtualization switch resources.  Also, column 11 line 11 – 34 "VNICs 721 and 723 each have buffer/descriptor rings accessible by servers bound to those particular VNICs. Similarly, servers may be bound to VNIC 725 and VSSL 727"); “and one or more virtual functions (VFs) each associated with one of the one or more statically partitioned resources” (column 9 lines 5 - 18 "graphics accelerators can be virtualized"), “wherein a virtual machine (VM) of a host is assigned with one of the one or more VFs to access the statically partitioned resources associated with the assigned VF, and wherein the VM has no access to rest of the one or more statically partitioned resources of the DP accelerator” (Column 10 line 66 - column 11 line 11 and Fig. 7 shows multiple servers mapped to shared resource virtualization switch resources.  Column 6 lines 47 – 65 server can be a virtual machine).

	As per claim 3, Shah discloses “the VM transmits data packets directly to the VF via hardware access to the VF using a VF driver running on the VM” (column 4 lines 54 - 65 virtual cryptographic accelerator device driver.  Also, column 9 lines 34 – 47 "In some instances, the resource virtualization switch queues the packet in a transmit-pending buffer or in a queue associated with the initiating server").

	As per claim 4, Shah discloses “the VF transmits data packets to the VM via an input/output (I/O) queue for the VF” (column 9 lines 48 – 63 “the resource virtualization switch reads buffer rings or descriptor queues associated with a resource virtualization switch and transfers data into its own receive buffer ring. It can then proceed to interrupt the host processor to transfer data into host memory or directly transfer data into host memory”).

Referring to claim 8, claim 1 recites the corresponding limitations as that of claim 8.  Therefore, the rejection of claim 1 applies to claim 8. 

Note, claim 10 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 10.

Note, claim 11 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Kaplan et al., U.S. Patent Application 2016/0239326 (hereinafter referred to as Kaplan).

As per claim 2, Shah does not appear to explicitly disclose “a single root input output virtualization (SR-IOV) pass through device.”
However, Kaplan discloses another virtualized system including “a single root input output virtualization (SR-IOV) pass through device” ([0003] virtual devices, SR-IOV, virtualization manager, etc.  [0011] “an SR-IOV capable physical device that provides access to the logical network needed by the virtual machine”).
Shah and Kaplan are analogous art because they are from the same field of endeavor, which is virtualized systems and connections.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Shah and Kaplan before him or her, to modify the teachings of Shah to include the teachings of Kaplan so that an SR-IOV pass through device is utilized in the system.
The motivation for doing so would have been to bypass virtual networking on the host to reduce latency between the VM and the physical device and lower CPU utilization devoted to packet transfer (as stated by Kaplan in [0010]).
Therefore, it would have been obvious to combine Kaplan with Shah to obtain the invention as specified in the instant claim.

	As per claim 5, Shah does not appear to explicitly disclose “a virtual machine manager (VMM) of the host assigns the VM of the host to communicate with the VF.”
	However, Kaplan discloses “a virtual machine manager (VMM) of the host assigns the VM of the host to communicate with the VF” ([0020] virtualization manager determines whether there is an available virtual function that may be assigned to the virtual machine).
Shah and Kaplan are analogous art because they are from the same field of endeavor, which is virtualized systems and connections.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Shah and Kaplan before him or her, to modify the teachings of Shah to include the teachings of Kaplan so that a VMM assigns VMs to VFs.
The motivation for doing so would have been to avoid the need for a user to manually configure connections.  The VMM of Kaplan receives a request and configures the system as described in [0013] – [0020]. 
Therefore, it would have been obvious to combine Kaplan with Shah to obtain the invention as specified in the instant claim.

Note, claim 9 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 9.

Note, claim 12 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 12.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Kaplan, further in view of Kumar et al., WIPO Publication WO 2018/176393 A1 (hereinafter referred to as Kumar) (from Applicant’s IDS).

As per claim 6, Kaplan discloses “if none of the one or more VFs are available for assignment, the VMM waits for a next of the one or more VFs to become available for assignment, or the VMM denies the assignment, or the VMM migrates the VM to another host to be assigned to a VF of the another host” ([0020] virtualization manager determines whether there is an available virtual function that may be assigned to the virtual machine. [0022] if the virtual function is mandatory, the virtualization manager may reject the request).
Neither Shah nor Kaplan appears to explicitly disclose “the VMM of the host assigns at most one VF to the VM.”
However, Kumar discloses “the VMM of the host assigns at most one VF to the VM” ([0073] VF assigned to a VM, Fig. 2 and [0028] each VF assigned to a VM directly).
Shah, Kaplan, and Kumar are analogous art because they are from the same field of endeavor, which is virtualized systems and connections.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Shah, Kaplan, and Kumar before him or her, to modify the teachings of Shah and Kaplan to include the teachings of Kumar so that the manager assigns at most one VF to the VM.
The motivation for doing so would have been to provide for fairness between the virtual machines.
Therefore, it would have been obvious to combine Kumar with Shah and Kaplan to obtain the invention as specified in the instant claim.

Note, claim 13 recites the corresponding limitations of claim 6.  Therefore, the rejection of claim 6 applies to claim 13.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Kumar.

As per claim 7, Shah discloses “data packets are transmitted directly between the VM and the VF assigned to the VM” (column 9 lines 34 – 47 "In some instances, the resource virtualization switch queues the packet in a transmit-pending buffer or in a queue associated with the initiating server").
Shah does not appear to explicitly disclose “data packets are transmitted directly between the VM and the VF assigned to the VM without passing through a virtual machine manager (VMM).”
	However, Kumar discloses “data packets are transmitted directly between the VM and the VF assigned to the VM without passing through a virtual machine manager (VMM)” ([0028] each VF assigned to a VM directly, [0032] “the VF driver directly accesses the VF (for instance, the entire MMIO space and all of its capabilities) without involving the VMM”).
Shah and Kumar are analogous art because they are from the same field of endeavor, which is virtualized systems and connections.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Shah and Kumar before him or her, to modify the teachings of Shah to include the teachings of Kumar so that data is transmitted between the VM and VF without passing through the VMM.
The motivation for doing so would have been to avoid the VMM hiding or exposing VF capabilities to the VF driver (as stated by Kumar at [0032]).
Therefore, it would have been obvious to combine Kumar with Shah to obtain the invention as specified in the instant claim.

Note, claim 14 recites the corresponding limitations of claim 7.  Therefore, the rejection of claim 7 applies to claim 14.

Claims 15 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Arikatla et al., U.S. Patent Application 2018/0157521 (hereinafter referred to as Arikatla).

	Referring to claim 15, Kumar discloses “A computer-implemented method, comprising: receiving, by a virtual function (VF), a request from an application to perform an instruction by a data processing (DP) accelerator using resources at the DP accelerator” (Fig. 1 and [0025] each VM is running applications, Fig. 2 VM sending to VF. [0028] VF drivers can directly submit work to VFs, accelerators may be virtualized, multiple VFs), “wherein the receiving is a direct pass through communication from a virtual machine (VM)” ([0002] SR-IOV for direct access to functions from VMs), “wherein the VF is assigned to only one VM and the VF is one of a plurality of VFs of the DP accelerator” ([0073] VF assigned to a VM, Fig. 2 and [0028] accelerators may be virtualized, each VF assigned to a VM directly); “performing the instruction using the DP accelerator resources based on the request and generating a result” ([0028] VF drivers can directly submit work to VFs and the device processes the work).
	Kumar does not appear to explicitly disclose “determining one or more memory addresses of the VM to store the result; and transmitting the result to the VM using the VF based on the one or more memory addresses of the VM.”
	However, Arikatla discloses “determining one or more memory addresses of the VM to store the result; and transmitting the result to the VM using the VF based on the one or more memory addresses of the VM” ([0041] requests and results may be sent between different host machines (addresses).  [0047] has a virtualized file system processing a request from a VM and sending the results to the requesting VM).
Kumar and Arikatla are analogous art because they are from the same field of endeavor, which is virtualized systems and connections.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kumar and Arikatla before him or her, to modify the teachings of Kumar to include the teachings of Arikatla so that the virtualized accelerator returns results of submitted work to the VM based on an address to store the result at the VM.
The motivation for doing so would have been to provide a means for completing the requested work for the requesting VM.  This provides for a more efficient system since the VM is free to accomplish other tasks while the accelerator processes the work.
Therefore, it would have been obvious to combine Arikatla with Kumar to obtain the invention as specified in the instant claim.

	As per claim 17, Kumar discloses “wherein hardware input/output (I/O) information of the VF is located at a driver of the VM at a host hosting the application running on the VM” (Fig. 2 and [0025] each VM is running applications. [0027] VFs have address registers, configuration space, etc. and [0028] the VF driver directly accesses the VFs).

	As per claim 18, Kumar discloses “the DP accelerator includes a SR-IOV pass through device” (Fig. 2 and [0028] SR-IOV).

	As per claim 19, Kumar discloses “wherein the VM of a host is initially assigned the VF by a virtual machine manager (VMM) of the host” (Fig. 2 and [0028] each VF can be assigned to a VM).

	As per claim 20, Kumar discloses “wherein data packets are transmitted between the VM and the virtual function corresponding to the VM without passing
through the VMM” ([0032] – [0033] “the VF driver directly accesses the VF
(for instance, the entire MMIO space and all of its capabilities) without involving the VMM” and “the VM directly submits memory commands (for example, direct
memory accesses (DMAs)) to the device without VMM involvement”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Arikatla, further in view of Guim Bernat, U.S. Patent Application 2019/0121671 (hereinafter referred to as GB).
	
As per claim 16, neither Kumar nor Arikatla appear to explicitly disclose “the instruction is an instruction to train an artificial intelligence (AI) model or to perform an inference based on an AI model.”
However, GB discloses “the instruction is an instruction to train an artificial intelligence (AI) model or to perform an inference based on an AI model” ([0010] virtual appliance with acceleration resources, [0015] client device may be a virtual machine that discovers acceleration resources available, [0019] the type of acceleration available may be AI inference).
Kumar, Arikatla, and GB are analogous art because they are from the same field of endeavor, which is virtualized systems and connections.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kumar, Arikatla, and GB before him or her, to modify the teachings of Kumar and Arikatla to include the teachings of GB so that an instruction to perform an AI inference is executed by the accelerator.
The motivation for doing so would have been to perform the AI model inference computations on the accelerator in order to offload this processing from the client (as described in [0002] of GB).
Therefore, it would have been obvious to combine GB with Kumar and Arikatla to obtain the invention as specified in the instant claim.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Arikatla, further in view of Shah.

As per claim 21, neither Kumar nor Arikatla appear to explicitly disclose “data packets are transmitted between the VM and the VF corresponding to the VM via direct memory access (DMA) independent of a processing unit of a host.”
However, Shah discloses “data packets are transmitted between the VM and the VF corresponding to the VM via direct memory access (DMA) independent of a processing unit of a host” (column 2 lines 26 – 35 resource virtualization switch includes hardware resources, which include cryptographic accelerator resources.  Virtualization logic includes virtualized DMA engines to obtain data from the servers and provide the data to the selected hardware resources).
Kumar, Arikatla, and Shah are analogous art because they are from the same field of endeavor, which is virtualized systems and connections.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kumar, Arikatla, and Shah before him or her, to modify the teachings of Kumar and Arikatla to include the teachings of Shah so that data packets are transmitted between VF and VM via DMA.
The motivation for doing so would have been to allow minimal processor involvement during data transfers (as stated by Shah at column 14 lines 20 – 23).
Therefore, it would have been obvious to combine Shah with Kumar and Arikatla to obtain the invention as specified in the instant claim.


Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive. 
Applicant argues, on pages 9 – 10, that 
Column 10 line 66 - column 11 line 11 and Fig. 7 of Shah, however, only disclose multiple servers 701-705 are connected to a resource virtualization switch 741. Shah, col 9 line 13, col 10 lines 66 - col 11 lines 34. The resource virtualization switch 741 is virtualized with multiple switch virtual network interface cards (VNICs) 721-725. Shah discloses the VNICs 721-725 "each have buffer/descriptor rings accessible by servers bound to those particular VNICs". Shah, col 11, lines 16-17. Each VNIC is then accessible by the servers that are
bounded to the VNIC via the buffer/descriptor rings. Moreover, Shah discloses "Multiple VNICS can be assigned to a single application to allow for path redundancy in the event that a single NIC fails". Shah, col 9, lines 15-18. Col 10 line 66 to col 11 line 34 of Shah, however, is silent regarding the features that "wherein a virtual machine (VM) of a host is assigned with one of the one or more VFs ... the VM has no access to rest of the one or more statically partitioned resources of the DP accelerator". Rather, Shah's system discloses each VNIC is
associated with a set of buffer/descriptor rings, and a server is assigned to multiple VNICs to access their buffer/descriptor rings. That is, Shah's system has each resource assigned with one buffer/descriptor rings ... and a server is bounded and has access to the bounded resources so long the server is aware of their associated buffer/descriptor rings.

The examiner disagrees.  Shah’s Fig. 7 shows one server connected to one VNIC.  Server 701 connects to VNIC 721.  No other server connects to VNIC 721 and no other VNIC connects to server 701. Server 703 connects to VNIC 723.  No other server connects to VNIC 723 and no other VNIC connects to server 703. Server 705 connects to VNIC 725.  No other server connects to VNIC 725 and no other VNIC connects to server 705.  Further, column 6 lines 53-55 states that a server can be a virtual machine.  Also, column 11 lines 28-30 states "a particular VNIC 721 may have base address and descriptor information associated with a particular server." Further, each VNIC is described as having buffer/descriptor rings accessible by servers bound to those particular VNICs.  
As such, it is seen that Shah teaches “a virtual machine (VM) of a host is assigned with one ... wherein the VM has no access to rest of the one or more statically partitioned resources of the DP accelerator” as recited in claim 1.

Applicant argues, on page 10, that 
the VNIC resources [of Shah] are not statically partitioned. In the contrary, Shah explicitly discloses, in the contrary, that the VNIC "resources can be flexibly provisioned and reconfigured." Shah, col 9 lines 14-15. Thus, Shah's VNIC resources fail to disclose "statically provisioned resources" as recited in claim 1.

The examiner disagrees.  As above, Shah shows virtual machines connected to VNICs in a 1 to 1 manner.  Between provision/configuration and reconfiguration, the bindings are static.  In other words, the connection shown between server 701 and VNIC 721 stays constant until a reconfiguration.
This is equivalent to the description in Applicant’s PGPub 2021/0382756 at [0035] “In one embodiment, the static partitions are not amenable except for deleting and repartitioning of the static partitions.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WIPO Publication WO 2015010597 A1 teaches assigning resources to a domain to be exclusive, shared, static, or dynamic, and how much of each resource type needs to be allocated to the virtual machine.
Chinese Patent Application CN 103049331 A teaches an existing virtual function scheduling method is static distribution, with virtual functions assigned to virtual machines.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184